     Case 5:18-cv-06164-EJD Document 108 Filed 01/06/21 Page 1 of 5




 1

 2    JOHN A. YANCHUNIS (pro hac vice)
      jyanchunis@forthepeople.com
 3    RYAN J. McGEE (pro hac vice)
 4    rmcgee@forthepeople.com
      MORGAN & MORGAN
 5    COMPLEX LITIGATION GROUP
      201 N. Franklin Street, 7th Floor
 6    Tampa, Florida 33602
      Telephone: (813) 223-5505
 7    Facsimile: (813) 223-5402
 8
      Appointed Class Counsel
 9

10
                            UNITED STATES DISTRICT COURT
11
                         NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN JOSE DIVISION
13
   IN RE GOOGLE PLUS PROFILE              )   No. 5:18-CV-06164-EJD (VKD)
14 LITIGATION                             )
                                          )   SUPPLEMENTAL DECLARATION OF
15                                            JOHN A. YANCHUNIS IN SUPPORT OF
                                          )
                                              PLAINTIFFS’ MOTION FOR
16                                        )   ATTORNEYS’ FEES, COSTS, AND
                                          )   EXPENSES, AND SERVICE AWARD
17                                        )
                                          )
18                                        )
                                          )
19
                                          )
20

21

22

23

24

25

26
27

28
      Case 5:18-cv-06164-EJD Document 108 Filed 01/06/21 Page 2 of 5




 1          I, John A. Yanchunis, pursuant to 28 U.S.C. § 1746, declare as follows:

 2          1.      I have been licensed to practice law in the state of Florida since 1981.
 3
            2.      I previously provided a description of my firm, its professional staff dedicated to
 4
     consumer class litigation and my experience in the area of class action litigation. [ECF No. 88-1].
 5
            3.      I was one of the principal lawyers in charge of all aspects of the litigation and I
 6

 7 worked collaboratively with my co-counsel in the case to ensure that Plaintiffs and the Class which

 8 they sought to represent were zealously represented, while also ensuring efficiency and reducing

 9 duplicative effort.

10          4.      The hourly rates of the professionals in my firm, including my own, reflect
11
     experience and accomplishments in the area of class litigation. The rate of $950 per hour which I
12
     charge for my time is commensurate with hourly rates charged by my contemporaries around the
13
     country, including those rates charged by lawyers with my level of experience who practice in the
14

15 area of class litigation across the nation, and I have been awarded that rate by courts. For example,

16 most-recently in In re Yahoo! Inc. Customer Data Sec. Breach Litig., a class case in which I was

17 lead counsel for the class, the Honorable Judge Lucy H. Koh found these rates to be reasonable

18 “in light of prevailing market rates in this district and that counsel for Plaintiffs have submitted

19
   adequate documentation justifying those rates.” 2020 WL 4212811, *26 (N.D. Cal. July 22, 2020).
20
           5.      Prior to submitting the motion for attorneys’ fees, costs and expenses, I compared
21
   and confirmed the hourly rate of the professionals in my firm with lawyers at other law firms
22

23 whose practice is focused on class litigation. Moreover, as I have been retained as an expert on

24 attorneys’ fees in other class cases, and as part of my legal education, I routinely survey hourly

25 rates charged by lawyers around the country in published surveys, and review continuously as part

26
     of my continuing education, opinions rendered by courts on attorneys’ fee requests. Again, based
27
     upon my research, our rates are within the range of lawyers with our levels of experience.
28

     SUPPLEMENTAL DECLARATION OF JOHN A. YANCHUNIS                                                   -1-
      Case 5:18-cv-06164-EJD Document 108 Filed 01/06/21 Page 3 of 5




 1          6.      The lawyers and other professional staff of my firm maintain and record their

 2 respective time and the specific services they perform contemporaneously in a computerized

 3
     system. Based upon the records in this system, and in support of Plaintiffs’ Motion for Attorneys’
 4
     Fees and Costs, my firm had expended 464 hours as of September 26, 2020, amounting to
 5
     $362,765.60 in lodestar. This time included investigating the case; drafting and filing the first
 6

 7 complaint; attentively tracking news and announcements, including the announcement of the

 8 Second Data Leak increasing the potentially affected consumers from 500,000 to more than 53

 9 million; amending the complaint; consolidating the cases before this Court; filing the consolidated

10 complaint; defending against a complex motion to dismiss; conducting informal discovery;

11
     preparing for and attending mediation; obtaining post-mediation information; negotiating a
12
     complex Settlement Agreement; soliciting bids for and investigating potential notice and claims
13
     administrators and their respective plans; moving for and successfully obtaining preliminary
14

15 approval; working in concert with the Settlement Administrator; preparing the Press Release;

16 monitoring the notice and claims administration; and preparing motions for fees and final approval.

17            Name                  Title        Hourly Rate         Time Spent         Total Billed
18   John A. Yanchunis          Partner             $950               105.30            $100,035.00
     Jean Sutton Martin         Partner             $894                  5.5               $4,917.00
19
     Ryan J. McGee              Attorney            $742               167.10            $123,988.20
20   Jonathan Cohen             Attorney            $742                100.1              $74,274.20
21   Kenya Reddy                Attorney            $894                 37.4              $33,435.60
     Marcio Valladares          Attorney            $864                  24               $20,736.00
22
     Patrick A. Barthle         Attorney            $658                  0.9                 $592.20
23 Lorraine Carreiro            Paralegal            $202                18.3               $3,696.60
24 Jennifer Cabezas             Paralegal            $202                 5.4               $1,090.80
   Total                                                                464.00            $362,765.60
25

26
            7.      Since that submission, additional time was spent communicating with the
27
     settlement administrator, communicating with class members, responding to objections, preparing
28

     SUPPLEMENTAL DECLARATION OF JOHN A. YANCHUNIS                                                  -2-
      Case 5:18-cv-06164-EJD Document 108 Filed 01/06/21 Page 4 of 5




 1 the motion and memorandum in support of final approval, as well as preparing for and attending

 2 the fairness hearing. That additional time is reflected in the following chart:

 3

 4        Name               Title      Hourly Rate      Additional Time Spent       Additional Billed
   John A. Yanchunis       Partner         $950                   6.5                        $6,175.00
 5
   Jean Sutton Martin      Partner         $894                   0.3                          $268.20
 6 Ryan J. McGee           Attorney        $742                  111.6                      $82,807.20
 7 Jonathan Cohen          Attorney        $742                    0                             $0.00
   Kenya Reddy             Attorney        $894                    0                             $0.00
 8
   Marcio Valladares       Attorney         $864                   28.1                    $24,278.40
 9 Patrick A. Barthle      Attorney         $658                    1.1                       $723.80
10 Tim Ross                Attorney         $377                   13.5                     $5,089.50
   Lorraine Carreiro       Paralegal        $202                     0                          $0.00
11
   Jennifer Cabezas        Paralegal        $202                    5.1                     $1,030.20
12 Total                                                          166.2                   $125,461.80
13
            8.      The total time expended by my firm, therefore, is $488,227.40.
14
            9.      Additional time will be required to defend any appeals taken from the final
15
     judgment approving settlement if such appeals are taken, to respond to inquiries from Class
16

17 Members about the case and the Settlement, and ensure that the distribution of settlement proceeds

18 to Class Members is done in a timely manner in accordance with the terms of the Settlement. I

19 assert that the attorneys’ fees sought in the motion for attorneys’ fee is reasonable and seeks fair

20
     and reasonable compensation for undertaking this case on a contingency basis, and for obtaining
21
     the relief for Plaintiffs and the Class. Throughout this action, we have been challenged by highly
22
     experienced and skilled counsel who deployed very substantial resources on Defendant’s behalf.
23
            10.     As stated above, a number of tasks will be required of my firm to conclude the
24

25 litigation. In my experience leading class actions of this magnitude, I reasonably estimate that the

26 future number of hours required to bring this Settlement to finality would be:
27

28

     SUPPLEMENTAL DECLARATION OF JOHN A. YANCHUNIS                                                  -3-
      Case 5:18-cv-06164-EJD Document 108 Filed 01/06/21 Page 5 of 5




 1              Additional Work Required of Class Counsel                        Projected Hours
 2    Responding to and litigating any appeals taken                                    200
 3
      Overseeing the administration of the Settlement                                    80
 4
      Total                                                                             280
 5

 6
              11.    Based on my past experience with matters of this type and magnitude, I reasonably
 7
     anticipate that a blended rate of $650 per hour would be reasonable for the anticipate hours to be
 8
     expended bringing this matter to finality. Applying that rate to the anticipated 280 hours needed to
 9
     bring this case to finality, the additional work required would result in a lodestar of approximately
10

11 $188,175.00. I also reasonably estimate that anticipated future costs to accomplish these same tasks

12 would amount to $5,000.00.

13            Executed this 6th of January, 2021 at Tampa, Florida.
14
                                                           By: /s John A. Yanchunis
15                                                            John A. Yanchunis, Esq.

16

17

18

19

20

21

22

23

24

25

26
27

28

     SUPPLEMENTAL DECLARATION OF JOHN A. YANCHUNIS                                                     -4-
